Citation Nr: 0720890	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  03-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for hepatitis C.  

In January 2005, the Board reopened the claim and remanded it 
for further development.  In August 2005, the Board denied 
service connection for hepatitis C on the merits.  However, 
in January 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) granted a joint motion to remand the claim for 
an additional examination, medical opinion, and discussion of 
the reasons and bases for the Board decision.  The appeal is 
now before the Board for adjudication. 


FINDINGS OF FACT

1.  The veteran was diagnosed and treated for infectious 
serum hepatitis of unspecified viral type in service. 

2.  The earliest post-service medical notation of hepatitis B 
and C is a positive antibody indication in VA blood tests in 
September 1992. 

3.  The veteran's hepatitis B and C are not related to 
infectious serum hepatitis in service or to any other aspect 
of service. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002, April 2003, 
February 2006, and December 2006; a rating decision in July 
2002; a statement of the case in April 2003; and supplemental 
statements of the case in August 2004, April 2005, and April 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the veteran is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the veteran, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
veteran.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  In July 2006, the 
veteran requested and was granted a motion to extend the time 
to submit new evidence because a private specialist was 
conducting a record review of the case.  However, in 
September 2006, the veteran stated that he had no additional 
evidence to submit, and VA has not received a report from a 
private specialist.  The veteran has not referred to any 
additional, unobtained, relevant evidence.  VA has obtained 
examinations and medical opinions.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Service Connection for Hepatitis C
The veteran qualified as an artillery crewman and cook.  He 
served in Army artillery units including service from October 
1970 to July 1971 in the Republic of Vietnam.  The veteran 
contends that his hepatitis B and C first manifested in 
service as recurrent infectious serum hepatitis and was 
supported by risk factors such as a combat shrapnel wound, an 
injection for verrucosis lesion, and two tattoos.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service medical records do not include the results of an 
induction physical examination or a record of immunizations.  
There is no record of treatment for any combat wounds or 
award of the Purple Heart Medal.  In June 1971, the veteran 
was admitted to an evacuation hospital in Vietnam with a 
three day history of dark urine and digestive upset.  An 
examiner noted that the veteran had been treated at the Da 
Nang airbase one month earlier with symptoms of jaundice and 
had been diagnosed with hepatitis, although the associated 
laboratory results were not available.  The examiner noted no 
skin lesions or other abnormal conditions but ordered liver 
function tests.  After two test series, the attending 
physician diagnosed hepatitis, and the veteran was evacuated 
to an Army hospital in the United States. 

In mid-July 1971, an examiner noted the veteran's reports 
that he had been on duty where he drank and bathed in a 
nearby river and that three fellow soldiers had contracted 
hepatitis.  The veteran reported that he had previously used 
heroin and marijuana months earlier but denied any 
injections. The examiner diagnosed viral hepatitis and stated 
that the condition was mild and resolving.  The examiner 
further stated that a viral etiology was likely but that a 
fecal-oral source was considered.  The examiner also noted, 
"4 months patient had injection of verrucosis lesion prior 
to country."  Under the category "injuries," the examiner 
noted only a childhood fall.  There were no reports or 
clinical findings of a combat wound, but the examiner noted 
three warty excrescents of the exterior surface of the 
forearms and several tattoos.  

In August 1971, an examiner noted the veteran's reports of 
"shooting" heroin or cocaine five times the previous April 
as well as in May and June.  The veteran reported sharing a 
needle with other soldiers and that a friend had developed 
"yellow eyes."  No liver biopsy was performed, but repeated 
liver function tests showed gradual improvement and the 
veteran was authorized two weeks convalescent leave at the 
end of August.  Upon his return, additional tests were 
normal, and the veteran was authorized another two weeks 
leave.  He did not return and was absent without official 
leave for 21 days.  He was dropped from the inpatient roster 
with no further examination or tests.  In a November 1971 
hospital discharge report, the attending physician 
acknowledged the initial diagnosis of chronic progressive 
hepatitis, but in view of the disclosure of parenteral drug 
use, he changed the diagnosis to prolonged serum hepatitis 
and stated that a liver biopsy was not necessary.  The 
physician noted that the disease was in the line of duty.  

The veteran's October 1971 discharge physical examination 
showed that the veteran had a history of stomach, liver, or 
intestinal trouble, but the examiner stated that the 
condition was "noted to residual."  The examiner noted no 
residual conditions or scars from combat wounds and no 
abnormalities of the endocrine or gastrointestinal systems.  
The examiner did note that the veteran had a tattoo on each 
arm.  Neither tattoo had military connotations.  The veteran 
was discharged and transferred to the Army Reserve under 
paragraph 5-19 of Army Regulation 635-200 that provided for 
an early discharge of soldiers who had returned from a 
hostile fire zone for hospitalization with less than 150 days 
of remaining obligated active service and with no intention 
to reenlist.  The veteran did not receive a medical discharge 
or disability.  

The veteran submitted claims for service connection for 
hepatitis in November 1971 and in November 1973.   Despite 
requests by the RO for medical records of any post-service 
treatment for hepatitis, none were received and service 
connection was denied.  

In July 1999, the veteran received emergency treatment at a 
VA medical center for an unintentional prescription-drug 
overdose.  The examiner noted that the veteran received VA 
rehabilitation for crack cocaine and alcohol abuse treatment 
in 1992 and 1995.  In a March 2007 record review, a VA 
physician noted that the veteran had positive hepatitis B and 
C tests in September 1992, February 1997, and July 1998.  

In February 2002, laboratory tests ordered by a private 
physician showed that the veteran was reactive to hepatitis C 
antibodies, but in March 2002, a qualitative test for 
hepatitis C ribonucleic acid (HVC RNA) showed none detected.  
No clinical evaluations were received from this physician.  
VA testing the same month showed similar results.  In a March 
2002 VA screening for exposure to herbicides in service, a VA 
physician noted the positive anti-body response and negative 
qualitative tests.  He diagnosed a remote history of jaundice 
with positive antibody tests but no active liver disease.  He 
then stated, "In my opinion, any medical condition or 
diagnosis (including all diagnoses and symptoms documented 
for this patient) could possibly be related to exposure to 
herbicides during prior service in Vietnam."   

In May 2003, a VA primary care examiner noted that blood 
tests showed positive hepatitis C antibodies but HVC RNA 
below the analysis threshold.  He diagnosed hepatitis C with 
low viral load.  

In April 2005, a VA physician reviewed the claims file but 
did not conduct an examination.  He stated, "The veteran did 
indeed incur infectious hepatitis C in the service and this 
is hepatitis A not hepatitis C, and has no chronic residual.  
The veteran did have a wound in the service but this wound 
was not likely to be contaminated by hepatitis C as hepatitis 
C is either blood or sexually transmitted."  He further 
stated that hepatitis C is not caused by exposure to 
herbicides and that risk factors of substance abuse and crack 
cocaine were indicated in the records.  He stated that there 
was no medical evidence in the file to show that the 
veteran's hepatitis C was related to service.  He then 
stated, "...certainly anything is possible."

In December 2005, a VA primary care physician noted that the 
veteran had recently been hospitalized for binge alcohol 
abuse.  The physician noted that the veteran reported anxiety 
over a recent human immunodeficiency virus test.  In October 
2006, another VA primary care physician noted a recent test 
that showed elevated liver enzymes but without jaundice, dark 
urine, or hematuria.  The veteran denied any recent alcohol 
use.  Blood tests continued to show positive hepatitis B and 
C antibodies.  A liver sonogram showed fatty infiltration of 
the liver but with no focal mass or ductal dilation.  

In March 2007, a VA physician reviewed the claims file and 
conducted an examination.  His examination report included 
tabulations of VA hepatitis testing since 1992.  The 
physician stated that the episodic elevation of liver enzymes 
was due to on-going alcohol abuse and not to hepatitis.  He 
further stated that the veteran had hepatitis A in service 
due to contact with contaminated water in Vietnam.  He stated 
that hepatitis A is spread by the oral-fecal route and does 
not become chronic; and that hepatitis C is spread by blood 
transfusions, sharing needles, and unsafe sex.  He stated 
that hepatitis A in service had no relationship to the 
veteran's current hepatitis B and C.  

The physician acknowledged that there was no blood test for 
hepatitis B and C prior to the 1980's.  He noted the presence 
of tattoos in the service medical records but noted no 
history of intravenous or intranasal drug abuse or high risk 
sexual practices.  He stated that no risk factor was more 
likely than another to cause hepatitis B and C and that it 
was unclear when the veteran contracted his current disease.  
In an April 2007 addendum, the physician noted that he 
practiced medicine in Vietnam from 1970 to 1971, that he had 
treated many hepatitis cases, and that the type of "viral 
hepatitis" noted in military records at the time was 
hepatitis A. 

The Board concludes that the veteran currently has hepatitis 
B and C because the associated antibodies have been regularly 
detected as positive or reactive in blood tests even though 
the threshold for HCV RNA has not been recently shown.  All 
physicians diagnosed hepatitis B and C based on these results 
and consistently stated that hepatitis A is a different 
disease with different causative factors.  

The Board concludes that service connection is not warranted 
because the weight of medical evidence is that the disease 
for which the veteran was treated in service was hepatitis A, 
and the veteran does not have a current diagnosis of this 
form of hepatitis.  Furthermore, there is insufficient 
medical evidence to show that the veteran contracted 
hepatitis B and C in service.  Therefore, a relationship 
between events in service and hepatitis B and C has not been 
established.  

The Board concludes that the veteran's infectious serum 
hepatitis in service was hepatitis A.  The Board places 
greater probative weight on the opinion of the VA physician 
in March 2007 and April 2007 who reviewed the entire record 
and stated his conclusion without equivocation or condition.  
His opinion is unchallenged by any other physician including 
a private physician who was reported by the veteran to have 
been reviewing the case.  The Board places less weight on the 
same conclusion by the VA physician in April 2005.  His 
language that "...the veteran incurred hepatitis C but this is 
hepatitis A..." is unclear.  He discussed a combat wound that 
is not shown in the service medical records and his final 
statement that "anything is possible" is conditional and 
therefore of less probative value.  The Board notes that he 
cited the absence of evidence of a chronic residual for over 
twenty years after service which is consistent with the 
record and with the conclusion that the disease in service 
was an acute episode of hepatitis A.  The veteran was 
asymptomatic with no abnormal blood or liver tests when he 
left the military hospital in September 1971.  The discharge 
physical examiner noted no abnormal conditions and that the 
condition noted by the veteran as stomach, liver, and or 
intestinal trouble had resolved.  There are no records of 
symptoms, diagnosis, or treatment for any form of hepatitis 
after service until 1992.  

Further, the Board concludes that there is no medical 
evidence that the veteran developed hepatitis B or C in 
service.  The Board acknowledges that the tests for these 
forms of the disease were not developed until the 1980's.  
Therefore, the Board will evaluate the medical provider's 
comments relevant to the risk factors and activities now 
known to be related to the hepatitis B and C. 

The Board closely reviewed the clinical comments of the 
military physicians who treated the veteran at the evacuation 
hospital and the Army hospital in the United States.  The 
attending physician at the latter facility discussed risk 
factors of contact with contaminated water and drug use with 
shared needles.  Although he noted the presence of two 
tattoos, neither he nor other providers noted whether the 
tattoos were obtained in service or that they represented a 
likely source of the infectious disease.  There is no 
induction physical examination to show if the tattoos were 
obtained prior to service.  There is no evidence that the 
veteran necessarily obtained the tattoos in service or under 
conditions of risk to infection.  There is no record of a 
combat injury.  The attending physician's statement that the 
veteran received "an injection of verrucosis lesion four 
months before admission prior to country" is not clear.  The 
timing is not consistent with the veteran's movement in and 
out of Vietnam.  Although the veteran had warts on his arms, 
he was treated with a topical medication.  It is not clear 
whether "injection of verrucosis lesion" referred to an 
intravenous medication for warts or to the skin contact and 
entry of the virus into the body at the affected site.  
Regardless, there is no evidence that there was a risk of 
infection from what might have been a military medical 
treatment.  

The Board concludes that exposure to herbicides is not a risk 
factor for hepatitis.  The Board places little probative 
weight on the statements by the VA physician in March 2002 
that any of the veteran's medical conditions could possibly 
be related to exposure to herbicides.  The statement was 
conditional and contradicted by another VA physician in April 
2005.  Furthermore, hepatitis of all forms is not listed as a 
disease for which presumptive service connection is 
available. 
38 U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e); see also 72 
Fed. Reg. 32,395 (Jun. 12, 2007).  

Therefore, the Board concludes that there is credible medical 
evidence that only two risk factors for hepatitis were 
present and possibly contributory to the disease in service.  
Contact with contaminated water is a transmission path for 
hepatitis A and supported the other medical conclusions that 
the veteran had hepatitis A in service.  Drug abuse with 
shared needles is a transmission path for hepatitis B and C.  
However, VA regulations preclude compensation where drugs are 
used to enjoy or experience their effects and the effects 
result proximately and immediately in disability.  Such 
disability will be considered the result of willful 
misconduct. 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301 
(c) (2006).  Even if the veteran contracted hepatitis B and C 
from use of intravenous drugs with shared needles in service, 
compensation would not be warranted. 

The weight of the credible evidence demonstrates that the 
veteran's current hepatitis B and C first manifested many 
years after service and are not related to his active service 
or any other aspect of service.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


